Case 2:18-md-02836-RBS-DEM Document 1162 Filed 09/17/20 Page 1 of 6 PageID# 38738




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       NORFOLK DIVISION


   IN RE ZETIA (EZETIMIBE) ANTITRUST
   LITIGATION                                                  MDL No. 2:18-md-2836
   THIS DOCUMENT RELATES TO:

   ALL ACTIONS

          MEMORANDUM IN SUPPORT OF MOTION FOR EXTENSION OF TIME TO
         FILE EXHIBITS TO THE DECLARATION OF THOMAS M. SOBOL IN SUPPORT
               OF PURCHASERS’ OPPOSITIONS TO MERCK AND GLENMARK
           DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT AND TO EXCLUDE
               THE OPINIONS AND TESTIMONY OF DEFENDANTS’ EXPERTS

             Plaintiffs1 respectfully submit this brief in support of their Motion for Extension of Time

   to File Exhibits to the Declaration of Thomas M. Sobol in Support of the Purchasers’ Opposition

   to Merck and Glenmark Defendants’ Motions for Summary Judgment and to Exclude Testimony

   and Opinions of Purchasers’ Experts, and state the following in support:

             Direct Purchasers, End Payor Purchasers and Retailers undertook to file one joint

   omnibus brief of 80 pages in opposition to separate summary judgment motions by Glenmark

   and Merck. While Plaintiffs believe that the omnibus brief will serve the Court by addressing

   related issues in one brief and reducing repetition, Plaintiffs underestimated the task of

   combining the teams’ efforts with cohesion and clarity. The single omnibus brief and the

   declaration in support were timely filed September 11, 2020.2 The number and file size of the


   1   “Plaintiffs” refers to all plaintiffs in this multi-district litigation.
   2Purchasers’ Consolidated Opposition to the Merck and Glenmark Defendants’ Motions for
   Summary Judgment (“Omnibus Opposition Memorandum”, ECF doc. 1155); Declaration of
   Thomas M. Sobol in Support of the Purchasers’ Opposition to Merck and Glenmark Defendants’
   Motions for Summary Judgment and to Exclude Testimony and Opinions of Purchasers’ Experts
   (“Declaration”, ECF No. 1148).
Case 2:18-md-02836-RBS-DEM Document 1162 Filed 09/17/20 Page 2 of 6 PageID# 38739




   exhibits required separate filings of the exhibits in subgroups with individual notices. While the

   majority of the exhibits were filed prior to the deadline of midnight September 11, 2020, a

   portion were filed afterward.

           The delay in filing the exhibits has not prejudiced the Defendants.3 Exhibits PX150

   through PX211 are discovery documents that have been in the possession of the Defendants, and

   each of these exhibits was identified in the Declaration by the specific Bates number used by the

   producing party in connection with discovery. The remainder, PX212 through PX219, were

   served within minutes of the deadline and include the Defendants’ own annual reports and other

   publicly available documents identified with particularity in the Declaration. Plaintiffs have met

   and conferred with Defendants, and Defendants do not object to this request.

           Wherefore, Plaintiffs respectfully request an extension to the filing deadline for these

   exhibits, so that their delayed filing by Plaintiffs will be timely, as follows:

            1. That the deadline for filing Declaration exhibits PX162-192 (ECF 1157) be extended

                to September 12, 2020, at 12:06 a.m.;

            2. That the deadline for filing Declaration exhibits PX193-219 (ECF 1158) be extended

                to September 12, 2020, at 12:13 a.m.; and

            3. That the deadline for filing Declaration exhibits PX150-161 be extended to

                September 14, 2020, the date upon which Plaintiffs filed a notice of supplemental

                exhibits along with exhibits PX150-161 (ECF No. 1159) and provided copies of

                each exhibit to Defendants.

   Dated: September 17, 2020                           /s/ William H. Monroe, Jr.
                                                       William H. Monroe, Jr. (VSB No. 27441)
                                                       Marc C. Greco (VSB No. 41496)
                                                       Kip A. Harbison (VSB No. 38648)

   3Carrington v. HSBC Bank USA, N.A., E.D. Va. No. 2:10CV208, 2011 WL 13234175, at *3
   (E.D. Va. Feb. 2, 2011).

                                                      2
Case 2:18-md-02836-RBS-DEM Document 1162 Filed 09/17/20 Page 3 of 6 PageID# 38740




                                        Michael A. Glasser (VSB No. 17651)
                                        GLASSER AND GLASSER, P.L.C.
                                        Crown Center, Suite 600
                                        580 East Main Street
                                        Norfolk, VA 23510
                                        Telephone: (757) 625-6787
                                        Facsimile: (757) 625-5959
                                        bill@glasserlaw.com
                                        marcg@glasserlaw.com
                                        kip@glasserlaw.com
                                        michael@glasserlaw.com

                                        Local Counsel for Plaintiffs FWK Holdings,
                                        LLC, Rochester Drug Cooperative, Inc., and
                                        Cesar Castillo, Inc. and the Proposed Direct
                                        Purchaser Class

                                        Thomas M. Sobol (pro hac vice)
                                        Kristen A. Johnson (pro hac vice)
                                        Hannah Schwarzschild (pro hac vice)
                                        Bradley J. Vettraino (pro hac vice)
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        55 Cambridge Parkway, Suite 301
                                        Cambridge, MA 02142
                                        Telephone: (617) 482-3700
                                        Facsimile: (617) 482-3003
                                        tom@hbsslaw.com
                                        kristenj@hbsslaw.com
                                        hannahs@hbsslaw.com
                                        bradleyv@hbsslaw.com

                                        Lead Counsel for the Proposed Direct
                                        Purchaser Class

   John D. Radice                       Steve D. Shadowen (pro hac vice)
   RADICE LAW FIRM, P.C.                Matthew C. Weiner (pro hac vice)
   475 Wall Street                      HILLIARD & SHADOWEN LLP
   Princeton, NJ 08540                  1135 W. 6th Street, Suite 125
   Telephone: (646) 245-8502            Austin, TX 78703
   Facsimile: (609) 385-0745            Telephone: (855) 344-3298
   jradice@radicelawfirm.com            steve@hilliardshadowenlaw.com
                                        matt@hilliardshadowenlaw.com

   Joseph M. Vanek (pro hac vice)       Joseph H. Meltzer (pro hac vice)
   David P. Germaine (pro hac vice)     Terence S. Ziegler (pro hac vice)
   John P. Bjork (pro hac vice)         KESSLER TOPAZ MELTZER & CHECK LLP
   Paul E. Slater                       280 King of Prussia Road


                                        3
Case 2:18-md-02836-RBS-DEM Document 1162 Filed 09/17/20 Page 4 of 6 PageID# 38741




   Matthew T. Slater                              Radnor, PA 19087
   SPERLING & SLATER, P.C.                        Telephone: (610) 667-7706
   55 W. Monroe, Suite 3200                       Facsimile: (610) 667-7056
   Chicago, IL 60603                              jmeltzer@ktmc.com
   Telephone: (312) 641-3200                      tziegler@ktmc.com
   Facsimile: (312)641-6492
   jvanek@sperling-law.com                        Michael L. Roberts
   dgermaine@sperling-law.com                     Karen Sharp Halbert (pro hac vice)
   jbjork@sperling-law.com                        Debra G. Josephson (pro hac vice)
   pes@sperling-law.com                           Stephanie Smith (pro hac vice)
   mslater@sperling-law.com                       William R. Olson (pro hac vice)
                                                  Sarah E. DeLoach (pro hac vice)
   Sharon K Robertson (pro hac vice)              ROBERTS LAW FIRM, P.A.
   Donna M. Evans (pro hac vice)                  20 Rahling Circle
   COHEN MILSTEIN SELLERS & TOLL PLLC             Little Rock, AR 72223
   88 Pine Street, 14th Floor                     Telephone: (501) 821-5575
   New York, NY 10005                             Facsimile: (501) 821-4474
   Tel: (212) 838-7797                            mikeroberts@robertslawfirm.us
   Fax: (212) 838-7745                            karenhalbert@robertslawfirm.us
   srobertson@cohenmilstein.com                   debrajosephson@robertslawfirm.us
   devans@cohenmilstein.com                       stephaniesmith@robertslawfirm.us
                                                  williamolson@robertslawfirm.us
                                                  sarahdeloach@robertslawfirm.us

         Counsel for Plaintiff FWK Holdings, LLC and the Proposed Direct Purchaser Class

   Linda P. Nussbaum (pro hac vice)               Jayne A. Goldstein (pro hac vice)
   NUSSBAUM LAW GROUP, P.C.                       SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
   1211 Avenue of the Americas, 40th Floor        1625 North Commerce Parkway, Suite 320
   New York, NY 10036-8718                        Fort Lauderdale, FL 33326
   Telephone: (917) 438-9189                      Telephone: (954) 515-0123
   lnussbaum@nussbaumpc.com                       Facsimile: (866) 300-7367
                                                  jgoldstein@sfmslaw.com

         Counsel for Plaintiff Cesar Castillo, Inc. and the Proposed Direct Purchaser Class

   David F. Sorensen (pro hac vice)               Peter R. Kohn (pro hac vice)
   Ellen T. Noteware (pro hac vice)               Joseph T. Lukens (pro hac vice)
   Nicholas Urban (pro hac vice)                  FARUQI & FARUQI, LLP
   BERGER MONTAGUE PC                             One Penn Center, Suite 1550
   1818 Market Street, Suite 3600                 1617 John F. Kennedy Boulevard
   Philadelphia, PA 19103                         Philadelphia, PA 19103
   Telephone: (215) 875-3000                      Telephone: (215) 277-5770
   Facsimile: (215) 875-4604                      Facsimile: (215) 277-5771
   dsorensen@bm.net                               pkohn@faruqilaw.com
   enoteware@bm.net                               jlukens@faruqilaw.com
   nurban@bm.net


                                                 4
Case 2:18-md-02836-RBS-DEM Document 1162 Filed 09/17/20 Page 5 of 6 PageID# 38742




                                                Bradley J. Demuth (pro hac vice)
   Barry Taus (pro hac vice)                    FARUQI & FARUQI, LLP
   Archana Tamoshunas (pro hac vice)            685 Third Avenue, 26th Floor
   Kevin Landau (pro hac vice)                  New York, NY 10017
   TAUS, CEBULASH & LANDAU, LLP                 Telephone: (212) 983-9330
   80 Maiden Lane, Suite 1204                   Facsimile: (212) 983-9331
   New York, NY10038                            bdemuth@faruqilaw.com
   Telephone: (646) 873-7654
   btaus@tcllaw.com
   atamoshunas@tcllaw.com
   klandau@tcllaw.com

      Counsel for Rochester Drug Cooperative, Inc. and the Proposed Direct Purchaser Class

                                                _/s/ James A. Cales, III ________
                                                James A. Cales III (VSB No. 41317)
                                                Alan Brody Rashkind (VSB No. 12658)
                                                FURNISS, DAVID, RASHKIND & SAUNDERS PC
                                                6160 Kempsville Circle, Suite 341B
                                                Norfolk, VA 23502
                                                Telephone: (757) 461-7100
                                                arashkind@furnissdavis.com
                                                jcales@furnissdavis.com

                                                Liaison Counsel for the Proposed End-Payor
                                                Class

   Marvin A. Miller (pro hac vice)              Michael M. Buchman (pro hac vice)
   Lori A. Fanning (pro hac vice)               Michelle C. Clerkin (pro hac vice)
   Matthew Van Tine (pro hac vice)              MOTLEY RICE LLC
   MILLER LAW LLC                               777 Third Avenue, 27th Floor
   115 S. LaSalle Street, Suite 2910            New York, NY 10017
   Chicago, IL 60603                            Telephone: (212) 577-0040
   Telephone: (312) 332-3400                    mbuchman@motleyrice.com
   mmiller@millerlawllc.com                     mclerkin@motleyrice.com
   lfanning@millerlawllc.com

                        Co-Lead Counsel for the Proposed End-Payor Class

                                                _/s/ Adam M. Carroll__________
                                                Adam M. Carroll (VSB No. 68017)
                                                WOLCOTT RIVERS GATES P.C.
                                                Convergence Center IV
                                                200 Bendix Road, Suite 300
                                                Virginia Beach, VA 23452
                                                Telephone: (757) 554-0249



                                               5
Case 2:18-md-02836-RBS-DEM Document 1162 Filed 09/17/20 Page 6 of 6 PageID# 38743




                                                    Facsimile: (757) 554-0248
                                                    acarroll@wolriv.com

                                                    Liaison Counsel for the Retailer Plaintiffs

   Scott E. Perwin (pro hac vice)                   Barry L. Refsin (pro hac vice)
   Lauren C. Ravkind (pro hac vice)                 Monica L. Kiley (pro hac vice)
   Anna T. Neill (pro hac vice)                     Eric L. Bloom (pro hac vice)
   KENNY NACHWALTER P.A.                            HANGLEY ARONCHICK SEGAL PUDLIN &
   Four Seasons Tower                               SCHILLER
   1441 Brickell Avenue, Suite 1100                 One Logan Square, 27th Floor
   Miami, FL 33131                                  Philadelphia, PA 19103
   Telephone: (305) 373-1000                        Telephone: (215) 568-6200
   Facsimile: (305) 372-1861                        brefsin@hangley.com
   sperwin@knpa.com                                 mkiley@hangley.com
   lravkind@knpa.com                                ebloom@hangley.com
   aneill@knpa.com
                                                    Counsel for CVS and Rite Aid in Nos. 2:18-cv-
   Counsel for the Walgreen Plaintiffs in No.       423 & 2:18-cv-439
   2:18-cv-266




                                   CERTIFICATE OF SERVICE

          I, William H. Monroe, Jr., certify that, on this date, the foregoing document was filed

   electronically via the Court’s CM/ECF system, which will send notice of the filing to all counsel

   of record, and parties may access the filing through the Court’s system.


   Dated: September 17, 2020                            /s/ William H. Monroe, Jr.
                                                        William H. Monroe, Jr. (VSB No. 27441)




                                                   6
